Opinion issued January 14, 2010 








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00548-CV
____________

INTERNATIONAL SUPPLIERS, INC., Appellant

V.

CREATIVE PROCESS CONSULTANTS, INC., Appellee



On Appeal from the 11th District Court
Harris County, Texas
Trial Court Cause No. 2007-76059



MEMORANDUM  OPINION
	Appellant, International Suppliers, Inc.,  has filed a motion to dismiss the
appeal.  More than 10 days have elapsed, and the appellee, Creative Process
Consultants, Inc., has not filed an objection.  This Court has not issued an opinion. 
	Accordingly, we grant the motion and we dismiss the appeal.  Tex. R. App. P.
42.1(a)(1).  	We overrule all other pending motions as moot.  We direct the Clerk to
issue the mandate within 10 days of the date of this opinion.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Jennings, Hanks, and Bland.